Atkinson, J.
1. The charge “Misrepresentation of a material fact, made wilfully to deceive or recklessly without knowledge, and acted upon by the other party, constitutes legal fraud,” was not cause for reversal, under the evidence in this case.
2. The omission of the judge, without appropriate request, to charge the law relating to conflicting evidence and the credibility of witnesses was not cause for a reversal of the judgment refusing a new trial. Darden v. State, 171 Ga. 160 (6) (155 S. E. 38).
3. The requested charge which is set forth in the first special ground of the motion for a new trial, and the suggested charge which it is alleged in the second and fourth grounds that the court should have given, were not properly adjusted to the pleadings and all the evidence, and were argumentative and show no cause for a reversal.
4. The evidence was sufficient to support the verdict, and there was no error in refusing a new trial. Judgment affirmed.

All the Justices concur.

Thad L. Bynum and J. B. Jones, for plaintiff in error.
G. A. Johns, contra.